In re Larry Statham, applying for Writ of Certiorari, Parish of DeSoto, No. 46,497.
Granted. The sentence is set aside, and the case is remanded for resentencing with articulation of the reasons for not suspending the sentence.
DIXON, C.J., would grant and consider whether there is sufficient evidence to support defendant’s guilt.
CALOGERO, J., would grant the writ.
DENNIS, J., would grant the writ. The trial transcript reveals no evidence that the defendant obstructed the officer in the performance of his duty.